Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. 	This action is in response to the filing with the office dated 09/30/2020. Claims 1-21 are now pending in this office action.		
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/30/2020 and 11/24/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawing objection
4.	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because in Fig. 6 element 604 should be element 601. The corrected drawing elements are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Objection
5.	In claim 1, limitation recites “…wherein the second hash is calculated based on the second data and the second hash”. It should be ““…wherein the second hash is calculated based on the second data record”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:




6.	Claim 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to computer program perse. Specifically, claims 8-14 are directed to a peer device comprising: one or more processing devices; storage media. The disclosure does not make it clear that the peer device is a hardware, and neither the disclosure make it clear that the storage media is a non-transitory. In specification [0005] Embodiments for a device having one or more processing devices and storage media communicatively coupled to the one or more processing devices are also provided. The storage media includes software stored thereon. The software, when executed by the one or more processing devices is configured to generate a ledger fragment. [0048] The one or more processing devices 1102 can include a general- purpose processor or a special purpose processor. The instructions of the ledger software 1210 are stored (or otherwise embodied) on or in an appropriate storage medium or media 1206 (such as a flash or other non-volatile memory) from which the instructions are readable the processing device(s) 1202 for execution thereby. Therefore, a broadest reasonable interpretation of claims 8-14 covers a software and transitory propagating signals, which are non-statutory. When the broadest reasonable interpretation of a claim covers a software per se and signal per se, the claims must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1, 7, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over VERSTEEG; Steven Cornelis (US 20190303622 A1) in view of Zhou; Enming (US 20210109797 A1).

Regarding independent claim 1, VERSTEEG; Steven Cornelis (US 20190303622 A1) teaches, a program product (Paragraph [0011] “computer program product“) comprising: a non-transitory processor readable medium having software stored thereon, the software, when executed by one or more processing devices (Paragraph [0013] A computer readable signal medium may be a computer readable medium that is not a computer readable storage medium and that is able to communicate, propagate, or transport a program for use by or in connection with an instruction execution configured to: generate a ledger fragment by: generating a first block (Paragraph [0027] “Proof-of-stake confirms transactions and creates blocks”)  having first data in a first record data field  (Paragraph [0021] “The blockchain may include a genesis block, such as genesis block 205 illustrated in FIG. 2. The genesis block may be a hardcoded block that anchors the blockchain. The genesis block …contain block data” (Examiner interprets genesis block as first block having first data record)), …and a first hash in a first hash field (Fig. 3 element 205 having hash field);
and generating a second block having second data in a second record data field (Fig. 4 element 210 having second data), the first hash in a second previous block pointer field (Fig. 3 element 210 having pervious hash block pointer), and a second hash in a second hash field, wherein the second hash is calculated based on the second data and the second hash (Fig. 3 element 210 having second hash for the block based on the second data);
and append the ledger fragment to a main ledger (Examiner interprets ledger fragment as a block in the chain of blocks), the main ledger including a plurality of blocks in a sequence defining an end block at an end of the sequence (Paragraph [0048] “the proof-of-work block may include a representation of each proof-of-stake block added to the blockchain database since a prior proof-of-work block or the genesis block, depending on the circumstances and maturity of the chain” (Examiner interprets plurality of blocks as proof of stake or micro blocks, the last block before the next proof of work is the end block including plurality of blocks in sequence),
the end block having third data in a third record data field (Fig. 3 element 215, data is the row 3 in the blocks), a third previous block pointer field (Fig. 3 element 215 previous hash is the previous block hash pointer field), and a third hash that is calculated based on the third record data (Fig.3 hash value is the third hash that is calculated from the third data. Paragraph [0022] “Blocks may be data structures. block 220 may include, for example, an index value, a timestamp, block data, a hash value of the block itself, and a hash value of the previous block”);
wherein append the ledger fragment to the main ledger includes: generate a linking block (Fig. 5 element 235 is the linking block), the linking block positioned between the first block of the ledger fragment and the end block of the main ledger (Fig. 5 element 235 is the linking block or the mega block which is placed between the end of the end block which is element 220 and next starting block which is element 245), the linking block including the third hash (Fig. 5 element 235 having hash value) in a fourth previous block pointer field (Fig. 5 element 235 having previous hash pointer field) and the nonce value in a fourth hash field (Fig. 5 shows the linking block having the third hash and the fourth hash field);
and sign the linking block by a plurality of voting peers (Paragraph [0049] nodes may confirm that the proof-of-work block is valid and meets certain specified parameters before adding the proof-of-work block to the blockchain” (signing the linking block);
VERSTEEG et al fails to explicitly teach, …a nonce value in a first previous block pointer field, wherein the first hash is calculated based on the first data and the nonce value; 

Zhou; Enming (US 20210109797 A1) teaches, …a nonce value in a first previous block pointer field (Paragraph [0075] “the block header 201 may comprise a nonce value”), and a first hash in a first hash field (Paragraph [0075] “the block header 201 may comprise a genesis block root hash 203”), wherein the first hash is calculated based on the first data and the nonce value (Paragraph [0075] “when combined with the other items of metadata within the block header 201 into a hash algorithm, produces a hash output”); 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of VERSTEEG et al by providing a nonce value in a first previous block pointer field, wherein the first hash is calculated based on the first data and the nonce value, as taught by Zhou et al (Paragraph [0075]).
  One of the ordinary skill in the art would have been motivated to make this modification to create the first block based on the nonce value which is a unique random number generated for the block, By doing so, the computational impracticability of altering data records in a blockchain in turn greatly reduces the risk of improper alteration of data records as taught by Zhou et al (Paragraph [0078], [0079]). 

Regarding dependent claim 7, VERSTEEG et al and  Zhou et al teach, the program product of claim 1. 
VERSTEEG et al further teaches, wherein the linking block does not include any data in a record data field (Paragraph [0041] “the megablock may comprise…a representation of each transaction in each microblock in the chain up to the previous megablock” (Examiner interprets representation as mere pointing the record field and not including the actual data).

Regarding independent claim 8, VERSTEEG; Steven Cornelis (US 20190303622 A1) teaches, a peer device (Fig. 1 Paragraph [0018], [0019] peer-to-peer network devices) comprising: one or more processing devices (Paragraph [0015] “data processing apparatus); 
storage media communicatively coupled to the one or more processing devices, the storage media including software stored thereon, the software, when executed by the one or more processing devices (Paragraph [0013], [0015] These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable instruction execution apparatus, create a mechanism for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks) configured to: generate a ledger fragment by: generating a first block  (Paragraph [0027] “Proof-of-stake confirms transactions and creates blocks”) having first data in a first record data field  (Paragraph [0021] “The blockchain may include a genesis block, such as genesis block 205 illustrated in FIG. 2. The genesis block may be a hardcoded block that anchors the blockchain. The genesis block …contain block data” (Examiner interprets genesis block as first block having first data record)), …and a first hash in a first hash field (Fig. 3 element 205 having hash field);
and generating a second block (Fig. 4 element 210 having second data) having second data in a second record data field, the first hash in a second previous block pointer field (Fig. 3 element 210 having pervious hash block pointer), and a second hash in a second hash field, wherein the second hash is calculated based on the second data and the second hash (Fig. 3 element 210 having second hash for the block based on the second data);
and append the ledger fragment to a main ledger, the main ledger including a plurality of blocks in a sequence defining an end block at an end of the sequence (Paragraph [0048] “the proof-of-work block may include a representation of each proof-of-stake block added to the blockchain database since a prior proof-of-work block or the genesis block, depending on the circumstances and maturity of the chain” (Examiner interprets plurality of blocks as proof of stake or micro blocks, the last block before the next proof of work is the end block including plurality of blocks in sequence),
the end block having third data in a third record data field (Fig. 3 element 215, data is the row 3 in the blocks), a third previous block pointer field (Fig. 3 element 215 previous hash is the previous block hash pointer field), and a third hash that is calculated based on the third record data (Fig.3 hash value is the third hash that is calculated from the third data. Paragraph [0022] “Blocks may be data structures. block 220 may include, for example, an index value, a timestamp, block data, a hash value of the block itself, and a hash value of the previous block”);
wherein append the ledger fragment to the main ledger includes: generate a linking block, the linking block (Fig. 5 element 235 is the linking block) positioned between the first block of the ledger fragment and the end block of the main ledger (Fig. 5 element 235 is the linking block or the mega block which is placed between the end of the end block which is element 220 and next starting block which is element 245), the linking block including the third hash (Fig. 5 element 235 having hash value) in a fourth previous block pointer field (Fig. 5 element 235 having previous hash pointer field) and the nonce value in a fourth hash field (Fig. 5 shows the linking block having the third hash and the fourth hash field);
and sign the linking block by a plurality of voting peers (Paragraph [0049] nodes may confirm that the proof-of-work block is valid and meets certain specified parameters before adding the proof-of-work block to the blockchain” (signing the linking block);
VERSTEEG et al fails to explicitly teach, …a nonce value in a first previous block pointer field, and a first hash in a first hash field, wherein the first hash is calculated based on the first data and the nonce value.
VERSTEEG et al teaches, a nonce value for the linking block, however VERSTEEG et al fails to explicitly teach, a nonce value in a first previous block pointer field, wherein the first hash is calculated based on the first data and the nonce value; 

Zhou; Enming (US 20210109797 A1) teaches, …a nonce value in a first previous block pointer field (Paragraph [0075] “the block header 201 may comprise a nonce value”), and a first hash in a first hash field (Paragraph [0075] “the block header 201 may comprise a genesis block root hash 203”), wherein the first hash is calculated based on the first data and the nonce value (Paragraph [0075] “when combined with the other items of metadata within the block header 201 into a hash algorithm, produces a hash output”); 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of VERSTEEG et al by providing a nonce value in a first previous block pointer field, wherein the first hash is calculated based on the first data and the nonce value, as taught by Zhou et al (Paragraph [0075]).
  One of the ordinary skill in the art would have been motivated to make this modification to create the first block based on the nonce value which is a unique random number generated for the block, By doing so, the computational impracticability of altering data records in a blockchain in turn greatly reduces the risk of improper alteration of data records as taught by Zhou et al (Paragraph [0078], [0079]). 

Regarding dependent claim 14, VERSTEEG et al and  Zhou et al teach, the device of claim 8. 
VERSTEEG et al further teaches, wherein the linking block does not include any data in a record data field (Paragraph [0041] “the megablock may comprise…a representation of each transaction in each microblock in the chain up to the previous megablock” (Examiner interprets representation as mere pointing the record field and not including the actual data).

8. 	Claims 2, 3, 5, 9, 10, 12, 15,16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over VERSTEEG; Steven Cornelis (US 20190303622 A1) in view of Zhou; Enming (US 20210109797 A1) and in further view of Bortnikov; Vita (US 20210176038 A1).

Regarding dependent claim 2, VERSTEEG et al and Zhou et al teach, the program product of claim 1. 
VERSTEEG et al teaches, …wherein the one or more other ledger fragments are appended to the main ledger with a respective linking block to generate a single ledger from the main ledger, the ledger fragment, and the one or more other ledger fragments, (Paragraph [0037] “a blockchain architecture and protocol utilizing proof-of-stake techniques to write microblocks of data to the blockchain on which megablock checkpoints created by proof-of-work miners are added” (i.e., the chain of blocks are appended to the main ledger/blockchain along with their respective linking block which is the mega block or the also called as proof of work to generate single ledger); 
wherein each respective linking block is signed by a plurality of voting peers (Paragraph [0049] nodes (Examiner interprets voting peers as validating nodes) may confirm that the proof-of-work block is valid and meets certain specified parameters before adding the proof-of-work block to the blockchain” (signing the linking block);
VERSTEEG et al and Zhou et al et al fails to explicitly teach, wherein the software is configured to: coordinate with one or more other block building peers such that the one or more other block building peers generate one or more other ledger fragments, …
Bortnikov; Vita (US 20210176038 A1) teaches, wherein the software is configured to: coordinate with one or more other block building peers such that the one or more other block building peers generate one or more other ledger fragments, … (Paragraph [0034], [0035] “This application can utilize a ledger that is a sequenced, tamper-resistant record of all state transitions of a blockchain. State transitions may result from chaincode invocations (i.e., transactions) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.). Each participating party (such as a peer node) can maintain a copy of the ledger” (Examiner interprets ledger fragment as single block in a chain of blocks, and the nodes coordinate by validating/endorsing the ledger fragments in the main ledger).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of VERSTEEG et al and Zhou et al et al by providing wherein the software is configured to: coordinate with one or more other block building peers such that the one or more other block building peers generate one or more other ledger fragments, as taught by Bortnikov et al (Paragraph [0034]).
  One of the ordinary skill in the art would have been motivated to make this modification by providing a solution to handle the problem of storing big objects in blockchain rely on an external storage or side database which is off-chain as taught by Bortnikov et al (Paragraph [0040]). By doing so will reduce the bandwidth cost and provides control on the ability of a member to see the content of the off-chain object because, as with information on the ledger, all information is visible to all network members.

Regarding dependent claim 3, VERSTEEG et al, Zhou et al and Bortnikov et al teach, the program product of claim 2. 
Bortnikov et al further teaches, wherein the software is executed by a first block building peer and is configured to: receive data to be added to the main ledger; and divide the data between the first block building peer and one more other block building peers such that the first block building peer and the one or more other block building peers include the data assigned thereto in their respective ledger fragment, wherein the data is incorporated into the main ledger when the ledger fragments are appended to the main ledger (Paragraph [0041] upon receiving data to be added on a blockchain “the data object is divided into slices which are distributed across the peers and stored on the blockchain ledgers of the respective peers” and can be reconstructed by appending the slices to the main ledger).

Regarding dependent claim 5, VERSTEEG et al, Zhou et al and Bortnikov et al teach, the program product of claim 3. 
Bortnikov et al further teaches, wherein divide the data includes divide the data between the first block building peer and the one or more other block building peers based on a category of the data, such that data in a common category is included in a single ledger fragment (Paragraph [0074] “Each slice 420 may include both common content and unique content. In the example of FIG. 4A, the content of slice 3 is shown (Examiner interprets common content as common category. content is divided into sclices and all the slices contain common content and is reference by unique content/category which is included into a single ledger/block/slice).

Regarding dependent claim 9, VERSTEEG et al and Zhou et al teach, the device of claim 8. 
VERSTEEG et al teaches, … wherein the one or more other ledger fragments are appended to the main ledger with a respective linking block to generate a single ledger from the main ledger, the ledger fragment, and the one or more other ledger fragments (Paragraph [0037] “a blockchain architecture and protocol utilizing proof-of-stake techniques to write microblocks of data to the blockchain on which megablock checkpoints created by proof-of-work miners are added” (i.e., the chain of blocks are appended to the main ledger/blockchain along with their respective linking block which is the mega block or the also called as proof of work to generate single ledger); 
wherein each respective linking block is signed by a plurality of voting peers (Paragraph [0049] nodes may confirm that the proof-of-work block is valid and meets certain specified parameters before adding the proof-of-work block to the blockchain” (signing the linking block);
VERSTEEG et al and Zhou et al et al fails to explicitly teach, wherein the software is configured to: coordinate with one or more other block building peers such that the one or more other block building peers generate one or more other ledger fragments, …
Bortnikov; Vita (US 20210176038 A1) teaches, wherein the software is configured to: coordinate with one or more other block building peers such that the one or more other block building peers generate one or more other ledger fragments, … (Paragraph [0034] “This application can utilize nodes that are the communication entities of the blockchain system” to generate ledger fragments and linking the blocks).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of VERSTEEG et al and Zhou et al et al by providing wherein the software is configured to: coordinate with one or more other block building peers such that the one or more other block building peers generate one or more other ledger fragments, as taught by Bortnikov et al (Paragraph [0034]).
  One of the ordinary skill in the art would have been motivated to make this modification by providing a solution to handle the problem of storing big objects in blockchain rely on an external storage or side database which is off-chain as taught by Bortnikov et al (Paragraph [0040]). By doing so will reduce the bandwidth cost and provides control on the ability of a member to see the content of the off-chain object because, as with information on the ledger, all information is visible to all network members.

Regarding dependent claim 10, VERSTEEG et al, Zhou et al and Bortnikov et al teach, the device of claim 9. 
Bortnikov et al further teaches, wherein the software is configured to: receive data to be added to the main ledger; and divide the data between the first block building peer and one more other block building peers such that the first block building peer and the one or more other block building peers include the data assigned thereto in their respective ledger fragment, wherein the data is incorporated into the main ledger when the ledger fragments are appended to the main ledger (Paragraph [0041] upon receiving data to be added on a blockchain “the data object is divided into slices which are distributed across the peers and stored on the blockchain ledgers of the respective peers” and can be reconstructed by appending the slices to the main ledger).

Regarding dependent claim 12, VERSTEEG et al, Zhou et al and Bortnikov et al teach, the device of claim 9. 
Bortnikov et al further teaches, wherein divide the data includes divide the data between the first block building peer and the one or more other block building peers based on a category of the data, such that data in a common category is included in a single ledger fragment (Paragraph [0074] “Each slice 420 may include both common content and unique content. In the example of FIG. 4A, the content of slice 3 is shown (Examiner interprets common content as common category).

Regarding independent claim 15, VERSTEEG; Steven Cornelis (US 20190303622 A1) teaches, a method for constructing a ledger comprising:  … an initial block having first data in a first record data field  (Paragraph [0021] “The blockchain may include a genesis block, such as genesis block 205 illustrated in FIG. 2. The genesis block may be a hardcoded block that anchors the blockchain. The genesis block …contain block data” (Examiner interprets genesis block as first block having respective data record)), and a first hash in a first hash field (Fig. 3 element 205 having hash field), …and one or more additional blocks, each additional block having respective data in a respective record data field (Fig. 3 elements 210, 215, 220 are the additional blocks having respective data records), a hash of a prior block in a respective previous block pointer field (Fig. 3 elements 210, 215, 220 having respective previous block pointer fields), and its own hash in a respective hash field, wherein its own hash is calculated based on the respective data and the respective hash of the prior block (Fig. 3 elements 210, 215, 220 having respective hash fields based on their respective data); 
appending the first and second ledger fragments to a main ledger, the main ledger including a plurality of blocks in a sequence (Paragraph [0048] “the proof-of-work block may include a representation of each proof-of-stake block added to the blockchain database since a prior proof-of-work block or the genesis block, depending on the circumstances and maturity of the chain” (Examiner interprets plurality of blocks as proof of stake or micro blocks, the last block before the next proof of work is the end block including plurality of blocks in sequence),
defining an end block at an end of the sequence, the end block having third data in a third record data field (Fig. 3 element 215, data is the row 3 in the blocks), a third previous block pointer field (Fig. 3 elements 220 having respective previous block pointer fields), and a third hash that is calculated based on the third record data (Fig.3 hash value is the third hash that is calculated from the third data. Paragraph [0022] “Blocks may be data structures. block 220 may include, for example, an index value, a timestamp, block data, a hash value of the block itself, and a hash value of the previous block”),
 wherein appending the first ledger fragment includes: generating a first linking block  (Fig. 5 element 235 is the linking block), the first linking block positioned between the initial block of the first ledger fragment and the end block of the main ledger (Fig. 5 element 235 is the linking block or the mega block which is placed between the end of the end block which is element 220 and next starting block which is element 245), the first linking block including the third hash (Fig. 5 element 235 having hash value) in a fourth previous block pointer field (Fig. 5 element 235 having previous hash pointer field) and the nonce value from the hash field of the initial block of the first ledger fragment in a fourth hash field (Fig. 5 element 235 shows the linking block having the hash field);
and signing the first linking block by a plurality of voting peers (Paragraph [0049] nodes may confirm that the proof-of-work block is valid and meets certain specified parameters before adding the proof-of-work block to the blockchain” (signing the linking block);
wherein appending the second ledger fragment includes: generating a second linking block (Fig. 6 element 255 is the second linking block), the second linking block positioned between the initial block of the second ledger fragment and a current end block of the current main ledger (Fig. 6 element 255 is the linking block or the mega block which is placed after the first link block which is element 245 and the end of the current ledger which is element 250)
the second linking block including a hash from the current end block (Fig. 6 element 255 having hash value) in a fifth previous block pointer field (Fig. 6 element 255 having previous hash block pointer field) and the nonce value from the hash field of the initial block of the second ledger fragment in a fourth hash field (Fig. 6 element 255 shows the second linking block having from the field);); 
and signing the second linking block by a plurality of voting peers  (Paragraph [0049] nodes may confirm that the proof-of-work block is valid and meets certain specified parameters before adding the proof-of-work block to the blockchain” (signing the linking block);
VERSTEEG et al fails to explicitly teach, …a nonce value in a first previous block pointer field, wherein the first hash is calculated based on the first data and the nonce value. 
VERSTEEG et al teaches, a nonce value for the linking block, however VERSTEEG et al fails to explicitly teach, a nonce value in a first previous block pointer field, wherein the first hash is calculated based on the first data and the nonce value; 
Zhou; Enming (US 20210109797 A1) teaches, …a nonce value in a first previous block pointer field, wherein the first hash is calculated based on the first data and the nonce value (Paragraph [0075] “when combined with the other items of metadata within the block header 201 into a hash algorithm, produces a hash output”); 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of VERSTEEG et al by providing a nonce value in a first previous block pointer field, wherein the first hash is calculated based on the first data and the nonce value, as taught by Zhou et al (Paragraph [0075]).
  One of the ordinary skill in the art would have been motivated to make this modification to create the first block based on the nonce value which is a unique random number generated for the block, By doing so, the computational impracticability of altering data records in a blockchain in turn greatly reduces the risk of improper alteration of data records as taught by Zhou et al (Paragraph [0078], [0079]). 
VERSTEEG et al and Zhou et al et al fails to explicitly teach, sending data to be committed to the ledger to a plurality of block building peers; generating a first ledger fragment at a first of the plurality of block building peers and a second ledger fragment at a second of the plurality of block building peers (Fig. 1 shows different ledger/blockchain peer), wherein the first ledger fragment captures a first portion of the data and the second ledger fragment captures a second portion of the data, ach of the first and second ledger fragments… 
Bortnikov; Vita (US 20210176038 A1) teaches, sending data to be committed to the ledger to a plurality of block building peers (Paragraph [0041] upon receiving data to be added on a blockchain “the data object is divided into slices which are distributed across the peers and stored on the blockchain ledgers of the respective peers” by sending the data to the block building peers);
generating a first ledger fragment at a first of the plurality of block building peers and a second ledger fragment at a second of the plurality of block building peers (Fig. 1 shows different ledger/blockchain peer), wherein the first ledger fragment captures a first portion of the data and the second ledger fragment captures a second portion of the data  (Paragraph [0041] the data object is divided into slices which are distributed across the peers and stored on the blockchain ledgers of the respective peers” (i.e., each ledger peer/fragment/slice captures portion of the data to be stored), each of the first and second ledger fragments … (Paragraph [0096] “The ordering service 710 accepts endorsed transactions, orders them into a block, and delivers the blocks to the committing peers” (i.e., each of the committing nodes)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of VERSTEEG et al and Zhou et al et al by providing wherein the software is configured to: coordinate with one or more other block building peers such that the one or more other block building peers generate one or more other ledger fragments, as taught by Bortnikov et al (Paragraph [0034]).
  One of the ordinary skill in the art would have been motivated to make this modification by providing a solution to handle the problem of storing big objects in blockchain rely on an external storage or side database which is off-chain as taught by Bortnikov et al (Paragraph [0040]). By doing so will reduce the bandwidth cost and provides control on the ability of a member to see the content of the off-chain object because, as with information on the ledger, all information is visible to all network members.

Regarding dependent claim 16, VERSTEEG et al, Zhou et al and Bortnikov et al teach, the method of claim 15. 
Bortnikov et al further teaches, wherein sending data to be committed includes sending distinct portions of the data to different block building peers, such that the first portion of data captured in the first ledger fragment is distinct from the second portion of data in the second ledger fragment (Paragraph [0041] upon receiving data to be added on a blockchain “the data object is divided into slices which are distributed across the peers and stored on the blockchain ledgers of the respective peers” and can be reconstructed by appending the slices to the main ledger (i.e., the data is divided and is different)).
	Regarding dependent claim 19, VERSTEEG et al, Zhou et al and Bortnikov et al teach, the method of claim 15. 
VERSTEEG et al further teaches, wherein the first and second linking blocks do not include any data in a record data field (Paragraph [0041] “the megablock may comprise…a representation of each transaction in each microblock in the chain up to the previous megablock” (Examiner interprets representation as mere pointing the record field and not including the actual data).

Regarding dependent claim 21, VERSTEEG et al, Zhou et al and Bortnikov et al teach, the method of claim 15. 
Bortnikov et al further teaches, wherein sending data to be committed includes sending data to respective block building peers of the plurality of block building peers based on a category of the data such that data in a respective category is sent to a single block building peer (Paragraph [0074] “Each slice 420 may include both common content and unique content. In the example of FIG. 4A, the content of slice 3 is shown (Examiner interprets common content as common category).

9. 	Claims 4, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over VERSTEEG; Steven Cornelis (US 20190303622 A1) in view of Zhou; Enming (US 20210109797 A1), Bortnikov; Vita (US 20210176038 A1) and in further view of IIZUKA; Daisuke (US 20200394162 A1).

Regarding dependent claim 4, VERSTEEG et al, Zhou et al and Bortnikov et al teach, the program product of claim 3. 
VERSTEEG et al, Zhou et al and Bortnikov et al fails to teach, wherein divide the data includes divide the data between the first block building peer and the one or more other block building peers based on an origin of the data, such that data from a common origin is included in a single ledger fragment.
IIZUKA; Daisuke (US 20200394162 A1) teaches, wherein divide the data includes divide the data between the first block building peer and the one or more other block building peers based on an origin of the data, such that data from a common origin is included in a single ledger fragment (Fig. 6 show different organizations with data are distributed between the peers based on the origin of the data).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of VERSTEEG et al, Zhou et al and Bortnikov et al by providing, wherein divide the data includes divide the data between the first block building peer and the one or more other block building peers based on an origin of the data, such that data from a common origin is included in a single ledger fragment, as taught by IIZUKA et al (Fig. 6 ).
  One of the ordinary skill in the art would have been motivated to make this modification by dividing the data based on the origin, so that the association is made to link the blocks in a single ledger which have common origin, in this case common organization).

Regarding dependent claim 11, VERSTEEG et al, Zhou et al and Bortnikov et al teach, the device of claim 10. 
VERSTEEG et al, Zhou et al and Bortnikov et al fails to teach, wherein divide the data includes divide the data between the peer device and the one or more other block building peers based on an origin of the data, such that data from a common origin is included in a single ledger fragment.
IIZUKA; Daisuke (US 20200394162 A1) teaches, wherein divide the data includes divide the data between the peer device and the one or more other block building peers based on an origin of the data, such that data from a common origin is included in a single ledger fragment (Fig. 6 show different organizations with data are distributed between the peers based on the origin of the data).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of VERSTEEG et al, Zhou et al and Bortnikov et al by providing, wherein divide the data includes divide the data between the first block building peer and the one or more other block building peers based on an origin of the data, such that data from a common origin is included in a single ledger fragment, as taught by IIZUKA et al (Fig. 6 ).
  One of the ordinary skill in the art would have been motivated to make this modification by dividing the data based on the origin, so that the association is made to link the blocks in a single ledger which have common origin, in this case common organization).

Regarding dependent claim 20, VERSTEEG et al, Zhou et al and Bortnikov et al teach, the method of claim 15. 
VERSTEEG et al, Zhou et al and Bortnikov et al fails to explicitly teach, wherein sending data to be committed includes sending data to respective block building peers of the plurality of block building peers based on a peer that generated the data such that data generated by a respective peer is sent to a single block building peer.
IIZUKA; Daisuke (US 20200394162 A1) teaches, wherein sending data to be committed includes sending data to respective block building peers of the plurality of block building peers based on a peer that generated the data such that data generated by a respective peer is sent to a single block building peer (Fig. 6 show different organizations with data are distributed between the peers based on the origin of the data).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of VERSTEEG et al, Zhou et al and Bortnikov et al by providing, wherein divide the data includes divide the data between the first block building peer and the one or more other block building peers based on an origin of the data, such that data from a common origin is included in a single ledger fragment, as taught by IIZUKA et al (Fig. 6 ).
  One of the ordinary skill in the art would have been motivated to make this modification by dividing the data based on the origin, so that the association is made to link the blocks in a single ledger which have common origin, in this case common organization).

10. 	Claims 6, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over VERSTEEG; Steven Cornelis (US 20190303622 A1) in view of Zhou; Enming (US 20210109797 A1), Bortnikov; Vita (US 20210176038 A1) and in further view of Lorenzo; Mario J. (US 20210104326 A1).

Regarding dependent claim 6, VERSTEEG et al, Zhou et al and Bortnikov et al teach, the program product of claim 2. 
VERSTEEG et al, Zhou et al and Bortnikov et al fails to teach, wherein none of the one or more other block building peers, nor the first block building peer are included in the plurality of voting peers.
Lorenzo; Mario J. (US 20210104326 A1) teaches, wherein none of the one or more other block building peers, nor the first block building peer are included in the plurality of voting peers. (Paragraph [0020] “The new block is sent out by the leader node to one or more of the other peer computing nodes (e.g., 104-3 and 104-6 as illustrated in FIG. 1) which double check (validate) that the leader computed the new block properly (i.e., the validating nodes agree by consensus). If consensus is reached, then the computing nodes in the system 100 add the new block to the blockchain they currently maintain (i.e., the leader node creates a new block and is not included in the voting peers).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of VERSTEEG et al, Zhou et al and Bortnikov et al by providing, wherein none of the one or more other block building peers, nor the first block building peer are included in the plurality of voting peers, as taught by Lorenzo et al (Paragraph [0020]).
  One of the ordinary skill in the art would have been motivated to make this modification by allowing other validators to validate the created new block by consensus for the trustworthiness of the block as taught by Lorenzo et al (Paragraph [0021]).

Regarding dependent claim 13, VERSTEEG et al, Zhou et al and Bortnikov et al teach, the device of claim 12. 
VERSTEEG et al, Zhou et al and Bortnikov et al fails to teach, wherein none of the one or more other block building peers nor the peer device are included in the plurality of voting peers.
Lorenzo; Mario J. (US 20210104326 A1) teaches, wherein none of the one or more other block building peers nor the peer device are included in the plurality of voting peers (Paragraph [0020] “The new block is sent out by the leader node to one or more of the other peer computing nodes (e.g., 104-3 and 104-6 as illustrated in FIG. 1) which double check (validate) that the leader computed the new block properly (i.e., the validating nodes agree by consensus). If consensus is reached, then the computing nodes in the system 100 add the new block to the blockchain they currently maintain (i.e., the leader node creates a new block and is not included in the voting peers).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of VERSTEEG et al, Zhou et al and Bortnikov et al by providing, wherein none of the one or more other block building peers, nor the first block building peer are included in the plurality of voting peers, as taught by Lorenzo et al (Paragraph [0020]).
  One of the ordinary skill in the art would have been motivated to make this modification by allowing other validators to validate the created new block by consensus for the trustworthiness of the block as taught by Lorenzo et al (Paragraph [0021]).

Regarding dependent claim 17, VERSTEEG et al, Zhou et al and Bortnikov et al teach, the method of claim 16. 
VERSTEEG et al, Zhou et al and Bortnikov et al fails to explicitly teach, wherein the plurality of voting peers are distinct from the plurality of block building peers such that no single peer device is among the plurality of voting peers and the plurality of block building peers at the same time.
Lorenzo; Mario J. (US 20210104326 A1) teaches, wherein none of the one or more other block building peers, nor the first block building peer are included in the plurality of voting peers. (Paragraph [0020] “The new block is sent out by the leader node to one or more of the other peer computing nodes (e.g., 104-3 and 104-6 as illustrated in FIG. 1) which double check (validate) that the leader computed the new block properly (i.e., the validating nodes agree by consensus). If consensus is reached, then the computing nodes in the system 100 add the new block to the blockchain they currently maintain (i.e., the leader node creates a new block and is not included in the voting peers).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of VERSTEEG et al, Zhou et al and Bortnikov et al by providing, wherein none of the one or more other block building peers, nor the first block building peer are included in the plurality of voting peers, as taught by Lorenzo et al (Paragraph [0020]).
  One of the ordinary skill in the art would have been motivated to make this modification by allowing other validators to validate the created new block by consensus for the trustworthiness of the block as taught by Lorenzo et al (Paragraph [0021]).

Regarding dependent claim 18, VERSTEEG et al, Zhou et al Bortnikov et al and Lorenzo et al teach, the method of claim 17. 
Lorenzo et al further teach, comprising: updating which peers are among the plurality of voting peers and the plurality of block building peers (Paragraph [0020] If consensus is reached, then the computing nodes in the system 100 add the new block to the blockchain they currently maintain (i.e., updating the newblock)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164